DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a process for gasifying biomass.
Group II, claims 13-15, drawn to an apparatus for gasifying biomass.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a gasification , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hassett (US 2002/0095866 A1). As shown in the art rejections below, Hassett discloses a gasifier 1 with oxidation zone 4/5 and gasification zone 54 capable of pyrolyzing biomass and activating the carbon product (paragraph 17).
During a telephone conversation with Paul Henkelmann on 3/3/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-12 are objected to because of the following informalities: claim 1 recites in line 12 “water-free and ash-free (waft).” Waft appears to be a typographical error of “waf.” Appropriate correction is required. Claims 2-12 depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hassett (US 2002/0095866 A1).
Regarding claims 1 and 10, Hassett discloses a process comprising: supplying biomass to a gasifier 1 and generating a crude gas and solid residue in a first zone 4/5 (paragraph 33); gasifying the residue in a second zone 54 to produce an activated carbon char and syngas (paragraph 38); removing a portion of the activated carbon and syngas from the conveying the materials to a cooling zone 59, where the activated 
Regarding claims 2 and 3, Hassett discloses that the adsorption process occurs at 275 to 350 °F which is cooler than the gasification process (paragraph 54). Whether or not this temperature is above or below the dew point of the product gas is dependent on the composition of the product gas and the reaction conditions. 275 to 350 °F is higher than the dew point of syngas.
Regarding claim 4, Hassett discloses drying and pyrolyzing the biomass in a heating zone 4 causing the volatile constituents to escape and then substoichiometrically oxidizing (pyrolyzing) the gases in a subsequent oxidation zone 5 (paragraph 33).
Regarding claims 5 and 6, Hassett that the heat zone 4, oxidation zone 5, and gasification zone 54 are separate from one another (see Figure 1).
Regarding claim 7, Hassett discloses that the oxidation zone operates up to 1,900 to 2,400 °F which is approximately 1038 to 1316 °C (paragraph 34).
Regarding claim 8, Hassett discloses the temperature of the zones are moderated by oxygen input (paragraph 34).
Regarding claim 9, Hassett discloses elevating the pressure within the apparatus above ambient (paragraph 65).
Regarding claim 11, Hassett discloses indirectly cooling (heat exchanging) the product (paragraph 65).
Regarding claim 12, Hassett discloses combusting the fine fuel supplied to the burners of the gasifier to produce the activated carbon (see claim 93).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/IMRAN AKRAM/Primary Examiner, Art Unit 1725